 Case 3:19-cv-01537-BEN-JLB Document 107 Filed 02/24/21 PageID.10103 Page 1 of 9




 1   John W. Dillon (SBN 296788)
        jdillon@dillonlawgp.com
 2
     DILLON LAW GROUP APC
 3   2647 Gateway Road
     Suite 105, No. 255
 4
     Carlsbad, California 92009
 5   Phone: (760) 642-7150
     Fax: (760) 642-7151
 6
 7   George M. Lee (SBN 172982)
 8      gml@seilerepstein.com
     SEILER EPSTEIN LLP
 9   275 Battery Street, Suite 1600
10   San Francisco, California 94111
     Phone: (415) 979-0500
11   Fax: (415) 979-0511
12
     Attorneys for Plaintiffs
13
14                           UNITED STATES DISTRICT COURT

15                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16
     JAMES MILLER, an individual, et al.,               Case No. 3:19-cv-01537-BEN-JLB
17
18                Plaintiffs,                           PLAINTIFFS’ OBJECTIONS TO
                                                        DEFENDANTS’ EVIDENCE AND TRIAL
19   vs.                                                EXHIBITS
20
     XAVIER BECERRA, in his official                    Trial: February 3, 2021
21   capacity as Attorney General of                    Time: 10:00 a.m.
22   California, et al.,                                Courtroom 5A
                                                        Judge: Hon. Roger T. Benitez
23                Defendants.
24
25
26
     //
27
     //
28
                                                        –1–
                       PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE AND TRIAL EXHIBITS
                                           CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 107 Filed 02/24/21 PageID.10104 Page 2 of 9




 1                     PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’
                               EVIDENCE AND EXHIBITS
 2
 3            Plaintiffs James Miller et al. (“Plaintiffs”) hereby object to the following

 4   evidence offered by the defense through their trial exhibits, submitted to the Court on

 5   February 2, 2021, on the following grounds:

 6    DEFENSE EXHIBIT DESCRIPTION                      PLAINTIFFS’                           RULING ON
      EXHIBIT (AS DESCRIBED BY                         OBJECTION(S)                          OBJECTION(S)
 7            DEFENDANTS)
 8
          I         Violence Policy Ctr., Key          Lacks foundation for and   o Sustained
 9                  Points About Assault               contains impermissible lay o Overruled
10                  Weapons                            opinion [FRE 602, 701].
11
                                                       If the exhibit is being
12                                                     offered for the truth of the
                                                       matters asserted therein, it
13
                                                       is hearsay [FRE 802].
14
         K          Brady Ctr. to Prevent Gun          Lacks foundation for and   o Sustained
15
                    Violence, Assault                  contains impermissible lay o Overruled
16                  Weapons “Mass Produced             opinion [FRE 602, 701].
                    Mayhem” (2008)
17
                                                       If the exhibit is being
18                                                     offered for the truth of the
                                                       matters asserted therein, it
19
                                                       is hearsay [FRE 802].
20
21
22
23
24
25
26
27
28
                                                          –2–
                         PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE AND TRIAL EXHIBITS
                                             CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 107 Filed 02/24/21 PageID.10105 Page 3 of 9




 1   DEFENSE EXHIBIT DESCRIPTION                 PLAINTIFFS’                           RULING ON
     EXHIBIT (AS DESCRIBED BY                    OBJECTION(S)                          OBJECTION(S)
 2
             DEFENDANTS)
 3
 4     M      Expert Report and                  Relevance [FRE 402],         o Sustained
              Declaration of Michael             confusion of issues and      o Overruled
 5            Mersereau, Rupp v.                 cumulative [FRE 403].
 6            Becerra, No. 17-cv-00746-          Rupp v. Becerra involved
              JLS-JDE (C.D. Cal. March           a different challenge to the
 7            25, 2019) (Dkt. 76-3)              AWCA (Pen. Code §
 8                                               30510).

 9                                               Lacks foundation for
10                                               expert opinion testimony
                                                 [FRE 702].
11
12                                               Declarant lacks personal
                                                 knowledge as to incidents
13                                               described in ¶¶ 14-18
14                                               [FRE 602].

15                                               If the declaration is being
16                                               offered for the truth of the
                                                 matters asserted therein, it
17                                               is hearsay [FRE 802].
18
       N      Violence Policy Ctr., The          Lacks foundation for and   o Sustained
19            Militarization of the U.S.         contains impermissible lay o Overruled
20            Civilians Firearms Market          opinion [FRE 602, 701].
              (2011)
21                                               If the exhibit is being
22                                               offered for the truth of the
                                                 matters asserted therein, it
23                                               is hearsay [FRE 802].
24
25
26
27
28
                                                    –3–
                   PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE AND TRIAL EXHIBITS
                                       CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 107 Filed 02/24/21 PageID.10106 Page 4 of 9




 1   DEFENSE EXHIBIT DESCRIPTION                 PLAINTIFFS’                           RULING ON
     EXHIBIT (AS DESCRIBED BY                    OBJECTION(S)                          OBJECTION(S)
 2
             DEFENDANTS)
 3
 4     X      Br. of Amicus Curiae               Relevance [FRE 402],         o Sustained
              Everytown for Gun Safety           confusion of issues and      o Overruled
 5            in Supp. of Def.’s Mot. for        cumulative [FRE 403].
 6            Summ. J., Rupp v.                  Rupp v. Becerra involved
              Becerra, No. 8:17-cv-              a different challenge to the
 7            00746-JLSJDE (C.D. Cal.            AWCA (Pen. Code §
 8            Apr. 1, 2019) (Dkt. 82-1)          30510).

 9                                               Lacks foundation for and
10                                               contains impermissible lay
                                                 opinion [FRE 602, 701].
11
12                                               If the brief is being offered
                                                 for the truth of the matters
13                                               asserted therein, it is
14                                               hearsay [FRE 802]

15     AA     Violence Policy Ctr.,              Lacks foundation for and   o Sustained
16            “Officer Down”: Assault            contains impermissible lay o Overruled
              Weapons and the War on             opinion [FRE 602, 701].
17            Law Enforcement (2003)
18                                               If the exhibit is being
                                                 offered for the truth of the
19                                               matters asserted therein, it
20                                               is hearsay [FRE 802]
21
22
23
24
25
26
27
28
                                                    –4–
                   PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE AND TRIAL EXHIBITS
                                       CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 107 Filed 02/24/21 PageID.10107 Page 5 of 9




 1   DEFENSE EXHIBIT DESCRIPTION                 PLAINTIFFS’                           RULING ON
     EXHIBIT (AS DESCRIBED BY                    OBJECTION(S)                          OBJECTION(S)
 2
             DEFENDANTS)
 3
 4     AD     Excerpts of Deposition of          Relevance [FRE 402],         o Sustained
              Gary Kleck, Rupp v.                confusion of issues and      o Overruled
 5            Becerra, No. 8:17-cv-              cumulative [FRE 403].
 6            00746-JLSJDE (C.D.Cal.             Rupp v. Becerra involved
              Dec. 12, 2018) (Dkt. 76-           a different challenge to the
 7            15)                                AWCA (Pen. Code §
 8                                               30510).

 9                                               If the testimony is being
10                                               offered for the truth of the
                                                 matters asserted therein, it
11                                               is hearsay [FRE 802]
12
       AE     Law Ctr. to Prevent Gun            Lacks foundation for and   o Sustained
13            Violence, The California           contains impermissible lay o Overruled
14            Model: Twenty Years of             opinion [FRE 602, 701].
              Putting Safety First (2013)
15                                               If the exhibit is being
16                                               offered for the truth of the
                                                 matters asserted therein, it
17                                               is hearsay [FRE 802]
18
       AJ     Fed. Bureau of                     Relevance [FRE 402]                   o Sustained
19            Investigation, Pulse                                                     o Overruled
20            Nightclub Shooting Part 1
21     AK     Fed. Bureau of                     Relevance [FRE 402]                   o Sustained
22            Investigation, Pulse                                                     o Overruled
              Nightclub Shooting Part 2
23
24     AV     Defendant's Second                 Relevance [FRE 402]. An               o Sustained
              Supplemental Response to           unrelated party’s                     o Overruled
25            Plaintiff Troy Willis's First      interrogatory responses
26            Set of Interrogatories             provided in another case
                                                 are not relevant.
27
28
                                                    –5–
                   PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE AND TRIAL EXHIBITS
                                       CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 107 Filed 02/24/21 PageID.10108 Page 6 of 9




 1   DEFENSE EXHIBIT DESCRIPTION                 PLAINTIFFS’                           RULING ON
     EXHIBIT (AS DESCRIBED BY                    OBJECTION(S)                          OBJECTION(S)
 2
             DEFENDANTS)
 3
 4     BR     Expert Report of Robert J.         Relevance [FRE 402],                  o Sustained
              Spitzer, Worman, et al. v.         confusion of issues and               o Overruled
 5            Healey, et al., 1:17-cv-           cumulative [FRE 403].
 6            10107-WGY (2017)                   Worman v. Healey
                                                 involved a challenge to
 7                                               Massachusetts’ assault
 8                                               weapons laws.

 9                                               Lacks foundation for
10                                               expert opinion testimony
                                                 [FRE 702].
11
12                                               If the exhibit is being
                                                 offered for the truth of the
13                                               matters asserted therein, it
14                                               is hearsay [FRE 802].

15     BW     Expert Report of                   Relevance [FRE 402],                  o Sustained
16            Christopher S. Koper,              confusion of issues and               o Overruled
              Duncan, et al. v. Becerra,         cumulative [FRE 403].
17            et al., 17-cv- 1017-BEN-
18            JLB (2018)                         If the declaration is being
                                                 offered for the truth of the
19                                               matters asserted therein, it
20                                               is hearsay [FRE 802].
21     CB     Declaration of Professor           Relevance [FRE 402],                  o Sustained
22            Daniel Webster in Support          confusion of issues and               o Overruled
              of Defendant Xavier                cumulative [FRE 403].
23            Becerra’s Opposition to
24            Plaintiffs’ Motion for             If the declaration is being
              Preliminary Injunction,            offered for the truth of the
25            Duncan, et al. v. Becerra,         matters asserted therein, it
26            et al., 17-cv-1017-BEN-            is hearsay [FRE 802].
              JLB (June 5, 2017)
27
28
                                                    –6–
                   PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE AND TRIAL EXHIBITS
                                       CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 107 Filed 02/24/21 PageID.10109 Page 7 of 9




 1   DEFENSE EXHIBIT DESCRIPTION                 PLAINTIFFS’                           RULING ON
     EXHIBIT (AS DESCRIBED BY                    OBJECTION(S)                          OBJECTION(S)
 2
             DEFENDANTS)
 3
 4     CD     Violence Policy Center,            Lacks foundation for and     o Sustained
              High-Capacity                      contains impermissible lay o Overruled
 5            Ammunition Magazines               opinion [FRE 602, 701]. If
 6            are the Common Thread              the exhibit is being offered
              Running Through Most               for the truth of the matters
 7            Mass Shootings in the              asserted therein, it is
 8            United States (2018)               hearsay [FRE 802].

 9     CN     Testimony of Brian J.              Lacks foundation for and     o Sustained
10            Siebel, Senior                     contains impermissible lay o Overruled
              Attorney, Brady Center to          opinion [FRE 602, 701]. If
11            Prevent Gun                        the exhibit is being offered
12            Violence, Before the               for the truth of the matters
              Council of the District of         asserted therein, it is
13            Columbia (Oct. 1, 2008)            hearsay [FRE 802].
14
       CP     Nat. Law Enforcement               Lacks foundation for and     o Sustained
15            PartnerShip to Prevent             contains impermissible lay o Overruled
16            Gun Violence, Protecting           opinion [FRE 602, 701]. If
              Communities from Assault           the exhibit is being offered
17            Weapons and High-                  for the truth of the matters
18            capacity Ammunition                asserted therein, it is
              Magazines (2017)                   hearsay [FRE 802].
19
20
21
22
23
24
25
26
27
28
                                                    –7–
                   PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE AND TRIAL EXHIBITS
                                       CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 107 Filed 02/24/21 PageID.10110 Page 8 of 9




 1   DEFENSE EXHIBIT DESCRIPTION                 PLAINTIFFS’                           RULING ON
     EXHIBIT (AS DESCRIBED BY                    OBJECTION(S)                          OBJECTION(S)
 2
             DEFENDANTS)
 3
 4     CQ     Declaration of San                 Relevance [FRE 402].                  o Sustained
              Francisco Policy [sic]                                                   o Overruled
 5            Department Officer Joseph          Lacks foundation for
 6            Emanuel in Support of              expert opinion testimony
              Plaintiff’s Ex Parte               [FRE 702].
 7            Application for Order to
 8            Show Cause Re:                     Declarant lacks personal
              Preliminary Injunction,            knowledge as to incidents
 9            People v. Badger                   described in ¶¶ 42-44
10            Mountain Supply, et al.,           [FRE 602].
              No. CGC-17- 557010 (S.F.
11            Super. Feb 21, 2017)               If the declaration is being
12                                               offered for the truth of the
                                                 matters asserted therein, it
13                                               is hearsay [FRE 802].
14
       CR     Declaration of Detective           Relevance [FRE 402],                  o Sustained
15            Michael Mersereau of the           confusion of issues and               o Overruled
16            Los Angeles Police                 cumulative [FRE 403].
              Department in Support of
17            Amici Curiae the City and          Lacks foundation for
18            County of San Francisco,           expert opinion testimony
              the City of Los Angeles,           [FRE 702].
19            and the City of Sunnyvale,
20            Duncan v. Becerra, 9th             Declarant lacks personal
              Cir. No. 17-56081 (9th             knowledge as to incidents
21            Cir. Oct.                          described in ¶¶ 12-16
22            19, 2017)                          [FRE 602]
23                                               If the declaration is being
24                                               offered for the truth of the
                                                 matters asserted therein, it
25                                               is hearsay [FRE 802].
26
27
28
                                                    –8–
                   PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE AND TRIAL EXHIBITS
                                       CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 107 Filed 02/24/21 PageID.10111 Page 9 of 9




 1   Dated: February 24, 2021                    SEILER EPSTEIN LLP
 2
 3                                               /s/ George M. Lee
                                                 George M. Lee
 4
                                                 DILLON LAW GROUP APC
 5
 6
                                                 /s/ John W. Dillon
 7                                               John W. Dillon
 8                                               Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     –9–
                    PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE AND TRIAL EXHIBITS
                                        CASE NO. 3:19-cv-01537-BEN-JLB
